 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 1 of 7 PageID: 1




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


ARDA SOLUTIONS INC.,                             Civil Action No.

                       Plaintiff,

v.                                                              COMPLAINT

CONNEXIONS DATA INC.,

                       Defendant.

          Plaintiff, Arda Solutions Inc., a Florida corporation (“Arda”), by way of complaint

against defendant, Connexions Data Inc., a New Jersey corporation (“Connexions”),

states:

                                            PARTIES

          1.    Arda is a Florida corporation with its principal place of business at 10372

NW 31st Terrace, Doral, Florida.


          2.    Connexions is a New Jersey corporation with its principal place of business

at 45 Eisenhower Drive, Suite 245, Paramus, New Jersey.

                                       JURISDICTION

          3.    This Court has jurisdiction over this action based upon diversity of

citizenship, pursuant to 28 U.S.C. § 1332(a)(1). The amount in controversy exceeds the

sum of seventy-five thousand ($75,000) dollars, exclusive of interest and costs.

          4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because

Connexions is incorporated and has its principal place of business in this District and

because a substantial part of the events and omissions giving rise to the claims
 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 2 of 7 PageID: 2




occurred in this District.   Moreover, the applicable agreement between the parties

provides that it shall be construed in accordance with the laws of the State of New

Jersey.

                                    FIRST COUNT

        5.   On or about June 20, 2017, Arda and Connexions entered into an

agreement (the “Agreement”) whereby Arda agreed to provide Connexions with

professional consulting services for or on behalf of Connexions and/or its clients. In

return, Connexions agreed to pay Arda fees as set forth in Task Orders or at rates to

which the parties from time to time agreed in writing.

        6.   The Agreement provides that it is valid and enforceable from the date of

its mutual execution (June 21, 2017) through and including a date that is one year from

that date, unless sooner terminated as provided in the Agreement. Unless terminated,

the Agreement automatically renews for a period of one year upon the expiration of the

initial term and each subsequent year anniversary.

        7.   Pursuant to the terms of the Agreement, the Agreement was extended

from year to year.

        8.   Pursuant to the Agreement, Arda provided professional consulting services

for or on behalf of Connexions and/or its clients as Connexions requested from time to

time.

        9.   The Agreement requires Connexions to pay Arda within 30 days after

invoicing by Arda.




                                           -2-
 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 3 of 7 PageID: 3




       10.      Pursuant to the terms of the Agreement, Arda invoiced Connexions for the

professional consulting services that Arda provided, but Connexions has failed to pay

certain invoices.

       11.      Upon inquiry from Arda, Connexions has acknowledged that payment on

the invoices was overdue and promised payment, but still not payment has been

forthcoming.

       12.      The outstanding invoices for which payment from Connexions to Arda is

overdue currently total $88,057.27.

       13.      As a direct result of Connexions’ failure to timely pay the outstanding

invoices from Arda, Connexions has breached the Agreement and Arda has been

thereby damaged.

       14.      The Agreement provides that the party in breach of the terms of the

Agreement shall be liable to compensate the non-breaching party for all costs incurred

by it in enforcing the terms of the Agreement, including the reasonable attorney fees

and court fees.

       WHEREFORE, Arda seeks judgment against Connexions for damages, interest,

costs incurred to enforce the Agreement, including reasonable attorney fees and court

costs, and such other relief as the Court may deem equitable, reasonable and just.

                                    SECOND COUNT

       15.      Arda repeats all of the preceding allegations of this Complaint as if set

forth herein.




                                            -3-
 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 4 of 7 PageID: 4




        16.     Arda agreed to perform professional consulting services for or on behalf of

Connexions and/or its clients based upon Connexions’ agreement to pay Arda for the

reasonable value of Arda’s professional consulting services.

        17.     As a direct result of Connexions’ failure to timely pay Arda the reasonable

value for Arda’s professional consulting services, Arda has been damaged.

        18.     The reasonable value of the unpaid professional consulting services

performed by Arda for or on behalf of Connexions and/or its clients is $88,057.27.

                WHEREFORE, Arda seeks judgment against Connexions for damages,

interest, costs incurred to enforce the Agreement, including reasonable attorney fees

and court costs, and such other relief as the Court may deem equitable, reasonable and

just.

                                      THIRD COUNT

        19.     Arda repeats all of the preceding allegations of this Complaint as if set

forth herein.

        20.     Arda performed professional consulting services for or on behalf of

Connexions and/or its clients having a reasonable value of $88,027.57.

        21.     Connexions and/or its clients received the benefit of such professional

consulting services, but has not paid Arda.

                WHEREFORE, Arda seeks judgment against Connexions for damages,

interest, costs incurred to enforce the Agreement, including reasonable attorney fees

and court costs, and such other relief as the Court may deem equitable, reasonable and

just.




                                              -4-
 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 5 of 7 PageID: 5




                                     FOURTH COUNT

       22.      Arda repeats all of the preceding allegations of this Complaint as if set

forth herein.

       23.      As a direct result of Connexions’ wrongful conduct in failing to pay on the

outstanding invoices from Arda to Connexions and/or the reasonable value of the

professional consulting services performed by Arda for or on behalf of Connexions

and/or its clients, Connexions has been unjustly enriched at Arda’s expense.

       24.      Arda has been damaged by Connexions’ unjust enrichment.

       WHEREFORE, Arda seeks judgment against Connexions for damages, interest,

costs incurred to enforce the Agreement, including reasonable attorney fees and court

costs, and such other relief as the Court may deem equitable, reasonable and just.

                                      FIFTH COUNT

       25.      Arda repeats all of the preceding allegations of the Complaint as if set

forth herein.

       26.      The Agreement contains an implied duty of good faith and fair dealing.

       27.      Connexions has an obligation and duty to act in good faith and to deal

fairly with Arda in connection with the Agreement, and the obligation to pay Arda for

the professional consulting services that Arda performed for or on behalf of Connexions

and/or its clients.

       28.      Connexions breached its obligation and duty to act in good faith and deal

fairly by, among other things, failing to timely pay Arda for its professional consulting

services, and by repeatedly telling Arda that it was going to pay Arda for those services

and then failing to pay for those services.

                                              -5-
 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 6 of 7 PageID: 6




       29.      As a direct result of Connexions’ breach of its duty of good faith and fair

dealing, Arda has been and continues to be damaged.

       WHEREFORE, Arda seeks judgment against Connexions for damages, interest,

costs incurred to enforce the Agreement, including reasonable attorney fees and court

costs, and such other relief as the Court may deem equitable, reasonable and just.

                                      SIXTH COUNT

       30.      Arda repeats all of the preceding allegations of the Complaint as if set

forth herein.

       31.      As of the present, Connexions owes Arda the sum of $88,057.27.

       32.      As of the filing of this Complaint, there remains a total balance due from

Connexions to Arda on this book account in the amount of $88,057.27.

       WHEREFORE, Arda seeks judgment against Connexions for damages, interest,

costs incurred to enforce the Agreement, including reasonable attorney fees and court

costs, and such other relief as the Court may deem equitable, reasonable and just.

                                    SEVENTH COUNT

       33.      Arda repeats all of the preceding allegations of the Complaint as if set

forth herein.

       34.      Arda has demanded the payment of $88,057.27 and Connexions has

promised to pay the full amount due.

       35.      Connexions has not made any payments to Arda on the amount due.

       36.      Connexions’ promise to pay the full amount due is an admission of the

correctness of the amount due.




                                             -6-
 Case 2:21-cv-02508-CCC-ESK Document 1 Filed 02/12/21 Page 7 of 7 PageID: 7




      37.     Connexions has to date failed to make any payment on this account

stated.

      WHEREFORE, Arda seeks judgment against Connexions for damages, interest,

costs incurred to enforce the Agreement, including reasonable attorney fees and court

costs, and such other relief as the Court may deem equitable, reasonable and just.

                                        GREENBAUM, ROWE, SMITH & DAVIS LLP
                                        Attorneys for Plaintiff

                                        By:/s/   Alan S. Naar
                                                 ALAN S. NAAR
                                                 99 Wood Avenue South
                                                 Iselin, NJ 08830
                                                 P: (732) 549-5600
                                                 F: (732) 549-1881
                                                 anaar@greenbaumlaw.com

Dated: February 12, 2021


                 CERTIFICATION PURSUANT TO L. CIV. R. 11.2

      I hereby certify, pursuant to Local Civil Rule 11.2, that the matter in controversy

is not, to the best of my knowledge, information, and belief, the subject of any other

action pending in any Court or of any pending arbitration or administrative proceeding.

      I certify that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are willfully false, I am subject to

punishment.

                                        GREENBAUM, ROWE, SMITH & DAVIS LLP
                                        Attorneys for Plaintiff


                                        By:/s/   Alan S. Naar
                                                 ALAN S. NAAR
Dated: February 12, 2021

                                          -7-
